— In a proceeding to invalidate petitions designating Santos Rodriguez, Jr., Lourdes Rodriguez and Aileen Negron as candidates in the Democratic Party primary election to be held on September 9, 1986, for the public office of Member of the New York State Assembly from the 54th Assembly District and the party positions of Female and Substituted Female Member of the Democratic State Committee from the 54th Assembly District, respectively, and in a proceeding to validate said petitions, the appeals are from (1) a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 6, 1986, which granted the application to invalidate the petitions and (2) a judgment of the same court, also dated August 6, 1986, which dismissed the proceeding to validate.
Appeals dismissed, without costs or disbursements, as abandoned.
The appellants have not submitted any briefs, nor did they appear for oral argument. Bracken, J. P., Niehoff, Fiber and Spatt, JJ., concur.